El Juez Asociado Sr. Figueras,
emitió la opinión del tribunal.
Este caso comenzó por demanda que presentó ante la Corte de Distrito de San Juan Ricardo Ortíz Ríos, solicitando el divorcio porque su esposa Trinidad Molina había cometido adulterio.
Celebrado el juicio sin la comparecencia de la demandada, cuya rebeldía se anotó, y admitidas las pruebas propuestas por el demandante, la corte en 26 de agosto de 1907 dictó sen-tencia declarando que los hechos y la ley están en contra de la demanda, y en su virtud la desestimó con las costas al de-mandante.
Este fallo se registro el mismo día de pronunciado.
Contra él interpuso Ortíz recurso de apelación el trece de septiembre de mil novecientos siete.
Consta presentada una relación de hechos aprobada por el juez de la sección primera, Don Pedro de Aldrey.
El apelante, en su alegato escrito y en el oral, ha sostenido ante esta Corte Suprema que la corte sentenciadora ha come-tido error en la apreciación de la prueba suministrada, refe-rente al adulterio, que es el único fundamento del divorcio-solicitado.
Pero cuando, como en el presente caso, se impugna una sen-tencia, bajo el fundamento de que está en desacuerdo con la prueba, esa sentencia no puede revisarse, por virtud del re-curso de apelación, á menos que éste se interponga dentro de los quince- días de dictada dicha sentencia. Inciso segundo del artículo 295 del Código de Enjuiciamiento Civil.
Aquí la apelación se ha establecido fuera ya de ese tér-mino computado, según el artículo 388 del Código Político.
*405No podemos, pues, examinar esa prueba, y, por consi-guiente, no podemos afirmar si hubo ó no error en su aprecia-ción.
Esta doctrina ha sido ya discutida en tres casos, y á ellos nos referimos para no repetir cuanto se dijo entonces, y que de nuevo reproducimos.
Esos casos son:
Rafael Valentín Román, v. The American Railroad Co. of Porto Rico, tomo 3°., p. 31, Decisiones de Puerto Rico. Fallado en 29 de enero de 1906.
Sucesión de Maisonave v. Julián Maisonave y otro. Fallado en 5 de diciembre de 1907.
Sucesores de Oliva y Ca. v. J. Matienzo y Ca. Fallado en 12 de diciembre de 1907.
En mérito de las razones expuestas, la sentencia apelada debe confirmarse con las costas del recurso al apelante.

Confirmada.

Jueces concurrentes: Sr.. Presidente Quiñones y Asocia-dos Hernández, Ma'cLeary y Wolf.